DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-13 are pending in the current application.
Claims 10-13 are withdrawn from consideration in the current application.
Claim 1 is amended in the current application.
Claim 2 is canceled in the current application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on May 9, 2022 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 9, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant's remarks and amendments filed May 9, 2022 have been fully considered.
Applicant requests to hold the non-statutory obviousness type double patenting rejections in abeyance until patentability has been determined.  Applicant also argues that the present claim amendments are not recited or rendered obvious in view of the co-pending applications.
Examiner acknowledges the request to hold the non-statutory obviousness type double patenting rejections in abeyance until patentability has been determined.  
Applicant’s argument is not found persuasive for the following reasons.  The grounds of rejection have been updated to reflect the present claim amendments, where Diehl et al. (US 2010/0290117 A1) is newly applied.  Diehl teaches that it is well known and well within the abilities of those skilled in the art to achieve in-plane retardation that renders obvious the claimed range by controlling orientation and draw ratio to achieve an optical film that exhibits enhanced viewing angle, dimensional stability, and good retardation uniformity (Diehl, [0002], [0008]-[0009], [0018], [0029]-[0030], [0066]).
Applicant argues that claim 1 has been amended to incorporate subject matter not disclosed by Zhou in view of Yoshimi as set forth in the previous office action.
Examiner acknowledges.  However, this argument is moot in view of the new grounds of rejection established below as necessitated by the present claim amendments.  Zhou is no longer utilized in any of the grounds of rejection.  Diehl is newly applied, and teaches that it is well known and well within the abilities of those skilled in the art to form optical compensation films (phase difference films) for display devices (such as liquid crystal displays) that contain a block copolymer of a vinyl aromatic monomer block (such as styrene; a polymerization unit A) and a diene monomer block (such as butadiene; a polymerization unit B), where the compensation films exhibit in-plane retardation Re of 25 nm to 500 nm (Diehl, Abstract, [0002], [0008]-[0009], [0018]).  Diehl in combination with the other prior art of record establishes a prima facie case of obviousness over the presently claimed invention.

Claim Interpretation
While claim 1 recites the closed transitional phrase a “phase difference film consisting of a resin C contains …,” the following transitional phrases “a resin C contains” characterizing the “resin C” and “a copolymer P containing” are both considered to be open transitional phrases (see MPEP 2111.03).  Therefore, the claimed “resin C” requires “a copolymer P containing a polymerization unit A and a polymerization unit B,” but can also include other unrecited elements; and the “copolymer P” requires “a polymerization unit A and a polymerization unit B,” but can also include other unrecited elements.  This interpretation is further supported by the specification as originally filed at [0025], [0031]-[0032], and [0040].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the new limitation of “an in-plane retardation Re of 120 nm to 290 nm,” however, there is insufficient support for the entirety of this range within the specification as originally filed.  The specification as originally filed at [0043] provides support for an Re range of 120 nm to 160 nm or an Re range of 250 nm to 290 nm; no teaching, example, or guidance is provided for the claimed intervening Re values of greater than 160 nm and less than 250 nm.  Therefore, the presently claimed range of in-plane retardation Re of 120 nm to 290 nm is considered to be new matter.
Claims 3-9 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since these claims depend from claim 1 above and do not remedy the aforementioned deficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/617116 (reference application) in view of Diehl et al. (US 2010/0290117 A1).
Regarding Claim 1, 16/617116 claims a phase difference film consisting essentially of a copolymer P containing a polymerization unit A and a polymerization unit B, the phase difference film including a phase separation structure that exhibits a structural birefringence, and the phase difference film having an NZ factor of greater than 0 and smaller than 1 (16/617116, Claim 1).  16/617116’s NZ factor range is identical to the claimed factor range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  16/617116 claims the phase separation structure has a form of any of lamella, cylinder, or spheroid, and a distance between phases in the phase separation structure is 200 nm or less (16/617116, Claim 2).  16/617116’s distance range is identical to the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
16/617116 discloses a phase difference film that is substantially identical to the claimed phase difference film.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, 16/617116’s phase difference film is considered to be necessarily capable of exhibiting in-plane retardation Re within the claimed range of 120 nm to 290 nm (see MPEP 2112.01, I).  16/617116 remains silent regarding an in-plane retardation Re of 120 nm to 290 nm.
Diehl, however, teaches an optical compensation film (phase difference film) formed of a block copolymer of a vinyl aromatic monomer block and a diene monomer block that exhibits in-plane retardation Re of 25 nm to 500 nm (Diehl, Abstract, [0002], [0008]-[0009], [0018]).  Diehl further teaches the retardation is controlled by orientation and draw ratio (Diehl, [0066], Table 3).  Diehl’s in-plane retardation completely encompasses the claimed range of 120 nm to 290 nm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since 16/617116 and Diehl both disclose substantially similar optical compensation films (phase difference films) formed of a block copolymer of a vinyl aromatic monomer block and a diene monomer block, it would have been obvious to one of ordinary skill in the art to have formed 16/617116’s phase difference film to have in-plane retardation Re that renders obvious the claimed range by controlling orientation and draw ratio to achieve an optical film that exhibits enhanced viewing angle, dimensional stability, and good retardation uniformity as taught by Diehl (Diehl, [0002], [0008]-[0009], [0018], [0029]-[0030], [0066]).
Regarding Claim 3, modified 16/617116 claims the copolymer P is a block copolymer having a block (A) including the polymerization unit A as a main component and a block (B) including the polymerization unit B as a main component (16/617116, Claim 3).
Regarding Claim 4, modified 16/617116 claims the polymerization unit A is a unit represented by general formula (A) that is identical to general formula (A) of the present invention (16/617116, Claim 4).
Regarding Claim 5, 16/617116 claims the polymerization unit B is a unit represented by general formula (B-1), (B-2), or a combination thereof, where these general formulae are identical to general formula (B-1) and (B-2) of the present invention (16/617116, Claim 5).
Regarding Claim 6, modified 16/617116 claims the copolymer P is a tri-block copolymer having blocks (A) including the polymerization unit A as a main component and a block (B) including the polymerization B as a main component (16/617116, Claim 6).
Regarding Claim 8, modified 16/617116 claims the copolymer P has a negative intrinsic birefringence (16/617116, Claim 7).
Regarding Claim 9, modified 16/617116 claims the polymerization unit A has a negative intrinsic birefringence value, and the polymerization unit B has a positive intrinsic birefringence (16/617116, Claim 8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/618143 (reference application) in view of Diehl et al. (US 2010/0290117 A1).
Regarding Claims 1 and 3, 16/618143 claims a phase difference film comprising a block copolymer having a block (A) including a polymerization unit A as a main component and a block (B) including a polymerization unit B as a main component, the phase difference film including a phase separation structure that exhibits a structural birefringence, and the phase difference film having an NZ factor of greater than 0 and smaller than 1 (16/618143, Claims 1, 5).  16/618143’s NZ factor range is identical to the claimed factor range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  16/618143 claims the phase separation structure has a form of any of lamella, cylinder, or spheroid, and a distance between phases in the phase separation structure is 200 nm or less (16/618143, Claim 5).  16/618143’s distance range is identical to the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
16/618143 discloses a phase difference film that is substantially identical to the claimed phase difference film.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, 16/618143’s phase difference film is considered to be necessarily capable of exhibiting in-plane retardation Re within the claimed range of 120 nm to 290 nm (see MPEP 2112.01, I).  16/618143 remains silent regarding an in-plane retardation Re of 120 nm to 290 nm.
Diehl, however, teaches an optical compensation film (phase difference film) formed of a block copolymer of a vinyl aromatic monomer block and a diene monomer block that exhibits in-plane retardation Re of 25 nm to 500 nm (Diehl, Abstract, [0002], [0008]-[0009], [0018]).  Diehl further teaches the retardation is controlled by orientation and draw ratio (Diehl, [0066], Table 3).  Diehl’s in-plane retardation completely encompasses the claimed range of 120 nm to 290 nm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since 16/618143 and Diehl both disclose substantially similar optical compensation films (phase difference films) formed of a block copolymer of a vinyl aromatic monomer block and a diene monomer block, it would have been obvious to one of ordinary skill in the art to have formed 16/618143’s phase difference film to have in-plane retardation Re that renders obvious the claimed range by controlling orientation and draw ratio to achieve an optical film that exhibits enhanced viewing angle, dimensional stability, and good retardation uniformity as taught by Diehl (Diehl, [0002], [0008]-[0009], [0018], [0029]-[0030], [0066]).
Regarding Claim 4, modified 16/618143 claims the polymerization unit A is a unit represented by general formula (A) that is identical to general formula (A) of the present invention (16/618143, Claim 6).
Regarding Claim 5, modified 16/618143 claims the polymerization unit B is a unit represented by general formula (B-1), (B-2), or a combination thereof, where these general formulae are identical to general formula (B-1) and (B-2) of the present invention (16/618143, Claim 7).
Regarding Claim 6, modified 16/618143 claims the copolymer is a tri-block copolymer having blocks (A) including the polymerization unit A as a main component and a block (B) including the polymerization B as a main component (16/618143, Claim 3).
Regarding Claim 7, modified 16/618143 claims the copolymer comprises a di-block copolymer having blocks (A) including the polymerization unit A as a main component and a block (B) including the polymerization B as a main component, where a ratio of the deblock copolymer to a total of triblock and deblock copolymers is 5-40 wt% (16/618143, Claim 4).  16/618143’s ratio range is identical to the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 8, modified 16/618143 claims the copolymer has a negative intrinsic birefringence (16/618143, Claim 1).
Regarding Claim 9, modified 16/618143 claims the polymerization unit A has a negative intrinsic birefringence value, and the polymerization unit B has a positive intrinsic birefringence (16/618143, Claims 1, 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 2010/0290117 A1), in view of Yoshimi et al. (US 5245456 A), and in view of Donald et al. (US 2002/0061982 A1).
Regarding Claim 1, Diehl teaches an optical compensation film (phase difference film) for display devices (such as liquid crystal displays) formed of a block copolymer of a vinyl aromatic monomer block (such as styrene; a polymerization unit A) and a diene monomer block (such as butadiene; a polymerization unit B) that exhibits in-plane retardation Re of 25 nm to 500 nm (Diehl, Abstract, [0002], [0008]-[0009], [0018]).  Diehl further teaches the retardation is controlled by orientation and draw ratio (Diehl, [0066], Table 3).  Diehl’s in-plane retardation completely encompasses the claimed range of 120 nm to 290 nm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Diehl teaches the block copolymer forms a macro-phase separation structure (Diehl, [0040]).  Diehl further discloses film examples that consist of a styrene/conjugated diene block copolymer that satisfy the claimed transitional phrase “a phase difference film consisting of a resin C” (Diehl, [0058]-[0066], Tables 1-3).  Diehl discloses a phase difference film that is substantially identical to the claimed phase difference film.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, Diehl’s phase difference film is considered to necessarily possess a phase separation structure that exhibits a structural birefringence, and is also considered to be necessarily capable of exhibiting an Nz factor that renders obvious the claimed range (see MPEP 2112.01, I).
Diehl remains silent regarding specifically controlling an NZ factor in the claimed range of 0<NZ<1.
Yoshimi, however, teaches a birefringent film for optical compensation for LCD displays (Yoshimi, Col 1 line 1-Col 2 line 13).  Yoshimi teaches the birefringent film is configured to have various refractive indices that satisfy the equation of 0<(nx-nz)/(nx-ny)<1 (0<NZ<1) by stretching a polymer film that can comprise styrene-butadiene copolymers (Yoshimi, Col 2 line 5-Col 4 line 27).
Since Diehl and Yoshimi both disclose optical compensation films for LCD displays, both disclose forming the compensation films with styrene-butadiene copolymers, and Diehl also suggests controlling drawing/stretching of compensation films (Diehl, [0002], [0034]-[0043], [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the NZ factor of Diehl’s optical compensation film to be within the range of 0<NZ<1 to yield an optical film that can compensate in a wide range of viewing angles, has excellent visibility, has excellent recognizability, heightens contrast, and widens black-white display range as taught by Yoshimi (Yoshimi, Col 2 line 6-Col 3 line 5, see MPEP 2143).
Modified Diehl teaches the block copolymer forms a macro-phase separation structure (Diehl, [0040]).  Modified Diehl discloses a phase difference film that is substantially identical to the claimed phase difference film.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, Diehl’s phase difference film is considered to necessarily possess a phase separation that exhibits a structural birefringence (see MPEP 2112.01, I).
Modified Diehl remains silent regarding a phase separation structure having any of lamella, cylinder, or spheroid, where a distance between phases in the phase separation structure is 200 nm or less.
Donald, however, teaches a block copolymer of vinyl aromatic monomer blocks and conjugated diene monomer blocks that can be formed into oriented films and protection films (Donald, [0007]-[0012], [0016]-[0024], [0194]).  Donald further teaches the block copolymer exhibits a microphase separation from the structurally/compositionally different polymeric blocks (i.e. a phase separation structure formed from the structurally/compositionally different polymerization unit A and polymerization unit B), where the separate well-defined morphology dimensions (distance between phases) of the microphase separation typically range from 5-50 nm in size and can include spheres, cylinders, and lamellar phases (Donald, [0022], [0051]).  Donald’s morphology dimension size range is completely encompassed within the claimed range of 200 nm or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Since modified Diehl and Donald both disclose substantially identical block copolymers of vinyl aromatic monomer blocks and conjugated diene monomer blocks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Diehl’s optical compensation film formed of the vinyl aromatic/conjugated diene block copolymer would necessarily exhibit microphase separation morphology dimensions that at least render obvious the claimed phase distance range; [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, adjusted, and controlled the microphase separation morphology dimensions of modified Diehl’s optical compensation film to yield a block copolymer structure that achieves different desired balance of physical properties of elasticity, resilience, stiffness, and toughness as taught by Donald (Donald, [0012], [0051], see MPEP 2143).
Regarding Claim 3, modified Diehl further teaches the optical compensation film comprises a vinyl aromatic/conjugated diene block copolymer formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Diehl, [0002], [0018]-[0027], Tables 1-3).
Regarding Claim 4, modified Diehl further teaches the vinyl aromatic block (polymerization unit A) includes monomers such as styrene that completely satisfy general formula (A) (Diehl, [0002], [0018]-[0027], Tables 1-3).
Regarding Claim 5, modified Diehl further teaches the conjugated diene block (polymerization unit B) includes monomers such as butadiene that completely satisfy general formula (B-1) (Diehl, [0002], [0018]-[0027], Tables 1-3).
Regarding Claim 6, modified Diehl further teaches the vinyl aromatic/conjugated diene block copolymer can be a triblock copolymer having a styrene block – butadiene block – styrene block (SBS) structure (i.e. an A-B-A structure) (Diehl, [0018]-[0022]).
Regarding Claim 9, modified Diehl teaches the vinyl aromatic/conjugated diene block copolymer is formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Diehl, [0002], [0018]-[0027], Tables 1-3).   Modified Diehl discloses vinyl aromatic monomers and conjugated diene monomers that are identical to the monomers of the present invention (Specification as originally filed, [0020]-[0031]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Therefore, modified Diehl’s vinyl aromatic monomer block is considered to necessarily exhibit negative intrinsic birefringence and modified Diehl’s conjugated diene monomer block is considered to necessarily exhibit positive intrinsic birefringence with a predictable and reasonable expectation of success (see MPEP 2143).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 2010/0290117 A1), in view of Yoshimi et al. (US 5245456 A), and in view of Donald et al. (US 2002/0061982 A1) as applied to claims 1 and 6 above, and further in view of McKay et al. (The Influence of Styrene-Butadiene Diblock Copolymer on Styrene-Butadiene-Styrene Triblock Copolymer Viscoelastic Properties and Product Performance, May 1995, Journal of Applied Polymer Science, 56, 8, pgs 946-958).
Regarding Claim 7, modified Diehl teaches the optical compensation film as discussed above for claim 1.  Modified Diehl teaches the vinyl aromatic/conjugated diene block copolymer resin can be a blend of two or more vinyl aromatic/conjugated diene block copolymers that include block and triblock copolymers (Diehl, [0018]-[0023]).  Diehl also teaches that an additional copolymer can be blended with the block copolymer in an amount from 0.5-50 wt% based upon total weight of all polymers (Diehl, [0023]).
Modified Diehl remains silent regarding specifically blending a triblock and a diblock copolymer, where the diblock is included in an amount of 5-40 wt% based upon total weight of the triblock and diblock copolymers.
McKay, however, teaches a blend of styrene (vinyl aromatic monomer block A)-butadiene (conjugated diene monomer block B)-styrene (vinyl aromatic monomer block A) triblock copolymer and styrene (vinyl aromatic monomer block A)-butadiene (conjugated diene monomer block B) diblock copolymer, where the diblock copolymer is blended in an amount from 0-50 wt% based upon total weight of the triblock and diblock copolymers to adjust and control the viscoelastic properties, decrease storage modulus, and relax applied stresses of the blend (McKay, Pgs 946-958, Table II).  McKay’s diblock content range completely and closely encompasses the claimed ratio range of 5-40 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Diehl and McKay both disclose block copolymers of vinyl aromatic monomer blocks and conjugated diene monomer blocks, both discuss blending two or more block copolymers together, and modified Diehl suggests blending additional copolymers in an amount from 0.5-50 wt%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have blended a triblock and diblock copolymer in the claimed content ratio to form modified Diehl’s optical compensation film to yield a block copolymer blend that can be adjusted to control viscoelastic properties, decrease storage modulus, and relax applied stresses as taught by McKay (McKay, Pgs 946-958, Table II, see MPEP 2143).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 2010/0290117 A1), in view of Yoshimi et al. (US 5245456 A), and in view of Donald et al. (US 2002/0061982 A1) as applied to claim 1 above, and further in view of Yamakawa et al. (JP 2006-111650 A, herein English machine translation utilized for all citations).
Regarding Claim 8, modified Diehl teaches the optical compensation film as discussed above for claim 1.  Modified Diehl teaches the vinyl aromatic/conjugated diene block copolymer is formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Diehl, [0002], [0018]-[0027], Tables 1-3).
Modified Diehl remains silent regarding the vinyl aromatic/conjugated diene block copolymer having a negative intrinsic birefringence.
Yamakawa, however, teaches a block copolymer exhibiting negative birefringence for an optical film comprising a block copolymer formed of a vinyl aromatic monomer block (vinyl naphthalene block) and a conjugated diene block (Yamakawa, [0001], [0012]-[0021]).  Yamakawa teaches the block copolymer exhibiting negative birefringence also achieves transparency, heat resistance, and excellent flexibility (Yamakawa, [0013]).
Since modified Diehl and Yamakawa both disclose optical films exhibiting birefringence and both disclose forming the films with vinyl aromatic-conjugated diene block copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed controlled modified Diehl’s optical compensation film to exhibit negative birefringence to yield an optical film that also achieves transparency, heat resistance, and excellent flexibility (Yamakawa, [0013]).  Furthermore, modified Diehl and Yamanaka both disclose vinyl aromatic monomer and conjugated diene monomers (Diehl, [0002], [0018]-[0027], Tables 1-3) that are substantially identical to the monomers of the present invention (Specification as originally filed, [0020]-[0031]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Therefore, modified Diehl’s optical compensation film formed of the vinyl aromatic-conjugated diene block copolymers are also considered to be necessarily capable of exhibiting negative birefringence with a predictable and reasonable expectation of success (see MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782